TDCJ Offender Details                                                       ttfhrftft t^-Page 1of 2

•imTexas;- department of Criminal justice                            TDCJ Home     K*9 New Offender Search




 Offender Information Details
    ^Return to Search list   \,


 SID Number:                                  05563053

 TDCJ Number:                                 01853497

 Name:                                        ESTRADA.JOEL

 Race:                                        H

 Gender:                                      M

 DOB:                                         1983-03-17

 Maximum Sentence Date:                       2028-04-27

 Current Facility:                            DALHART

 Projected Release Date:                      2021-07-08

 Parole Eligibility Date:                     2017-04-27

 Offender Visitation Elidible:                YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:                   Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
    Offense                         Sentence      ~      .    Case      Sentence (YY-MM-
                     Offense
      Date                             Date       County, No.                    DD)
                  POSS WID CONT
    2013-01-11                       2013-04-25     POTTER   66,486-E        15-00-00
                       SUBS




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=05563053                5/11/2015